Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-20 of U.S. Application 16/860,598 filed on April 28, 2020 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/08/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 


Claims 1,2,4,7, 9-12 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Piasecki et al (US Pat No. 10601259) in view of Zuniga et al (USPGPub 20190260376). 

    PNG
    media_image1.png
    474
    552
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    553
    741
    media_image2.png
    Greyscale

Prior Art: Piasecki

Regarding claim 1, Piasecki discloses a current monitor circuit (figs 1-13) comprising: a sense element (214) disposed in a first voltage domain (side 404); a reference (reference of a power supply not fully disclosed) disposed in a second voltage domain (402) isolated (using 414) from the first voltage domain; and sensing circuitry (using at least CSM including 232) disposed in the second voltage domain and configured to determine if a current of the sense transistor is greater than or less than a specified current using a current in the reference transistor (abstract discloses monitoring through sense resistor). Piasecki does not fully disclose a sense transistor; a reference transistor; determine if a current of the sense transistor is greater than or less than a specified current using a current in the reference transistor.



Regarding claim 2, Piasecki discloses wherein the sensing circuitry includes: a switched capacitor circuit (540) configured to sample a drain-to-source voltage (Vds) of the sense transistor; and comparison circuitry (550) disposed in the second voltage domain and configured to determine if the sampled Vds of the sense transistor is greater than or less than a Vds of the reference transistor (shown in fig 5 and col 12 lines 36-53 discloses comparison in the second domain).

Regarding claim 4, Piasecki discloses wherein the sensing circuitry is configured to generate a voltage that is proportional to the current of the sense transistor and compare the generated voltage to a specified voltage to determine if the current in the sense transistor is greater than or less than the specified current (using CSM a power supply and col 18 lines 5-20 discloses having a floating power. Therefore able to generate a voltage proportional to the current of the sense element). 

Regarding claim 7, Piasecki discloses wherein the sensing circuitry includes: a switched capacitor circuit configured to sample a drain-to-source voltage (Vds) of the sense transistor; and an analog-to-digital converter (ADC) circuit to generate a digital value proportional to the current in the sense transistor and compare the digital value to a specified digital value to determine if the current in the sense transistor is greater than or less than the specified current (using 230 build inside to communicate with 237. Also shown in fig 4 where 418 has to be a ADC to control the circuitry with a digital output). 

Regarding claim 9, Piasecki discloses wherein the sense transistor is a switch transistor, and the sensing circuitry includes a comparator that generates a fault signal used to turn off the sense transistor when the current of the sense transistor is greater than the specified current (column 5 lines 42-56 discloses fault state, therefore has an alarm). 

Regarding claim 10, Piasecki discloses an electronic circuit breaker (ECB) circuit (using figs 1-13) comprising: a resistor (214) disposed in a first voltage domain (side 404); a reference (reference of a power supply not fully disclosed) disposed in a second voltage domain (402) isolated from the first voltage domain; and sensing circuitry (using at least CSM including 232) configured to: determine if a current of the switch transistor (abstract discloses monitoring through sense resistor). Piasecki does not fully disclose a switch transistor; a reference transistor; determine if a current of the sense transistor is greater than or less than a specified current using a current in the reference transistor and turn off the switch transistor when the current in the reference transistor indicates that the current of the switch transistor is greater than the specified current.


Regarding claim 11, Piasecki discloses wherein the sensing circuitry is configured to generate a voltage that is proportional to the current of the switch transistor and compare the generated voltage to a specified voltage to determine when the current in the switch transistor is greater than the specified current (using CSM a power supply and col 18 lines 5-20 discloses having a floating power. Therefore able to generate a voltage proportional to the current of the sense element). 

Regarding claim 12, Piasecki discloses wherein the sensing circuitry includes: a switched capacitor circuit (540) configured to sample a drain-to-source voltage (Vds) of the sense transistor; and comparison circuitry (550) disposed in the second voltage domain and configured to:  20 Attorney Dkt No. 5867.299US1P00791US02determine if the sampled Vds of the switch transistor is greater than or less than a Vds of the reference transistor; and turn off the switch transistor when the sampled Vds of the switch 

Regarding claim 16, Piasecki discloses wherein a method of controlling operation of an electronic circuit breaker (ECB) circuit (figs 1-13), the method comprising: activating a switch transistor (214) disposed in a first voltage domain (side 404); activating a reference transistor (reference of a power supply not fully disclosed) disposed in a second voltage domain (side of 402) isolated (using 414) from the first voltage domain; monitoring a current (using at least CSM including 232) of the reference transistor to determine when a current (abstract discloses monitoring through sense resistor). Piasecki does not fully disclose a sense transistor ; a reference transistor; of the reference transistor to determine when a current of the switch transistor is greater than a specified current; and deactivating the switch transistor in response to determining that the current of the reference transistor indicates that the current of the switch transistor is greater than the specified current. 
However, Zuniga discloses a sense transistor (210); a reference transistor (208); of the reference transistor to determine when a current of the switch transistor is greater than a specified current; and deactivating the switch transistor in response to determining that the current of the reference transistor indicates that the current of the switch transistor is greater than the specified current (abstract and par 15 and abstract discloses determining current based on the sense and reference transistors. Also par 59 discloses using reference transistor to control sense transistor based on operating conditions. Therefore the control will be able to switch on and off the transistor).  It would have been obvious to a person having ordinary skill in the art at the time 

Regarding claim 17, Piasecki discloses including generating a voltage that is proportional to the current of the switch transistor and comparing the generated voltage to a specified voltage to determine when the current in the switch transistor is greater than the specified current (shown in fig 5 and col 12 lines 36-53 discloses comparison in the second domain).

Regarding claim 18, Piasecki discloses including: sampling a drain-to-source voltage (Vds) of the sense transistor; determining if the sampled Vds of the switch transistor is greater than or less than a Vds of the reference transistor; and deactivating the switch transistor when the sampled Vds of the switch transistor is greater than the Vds of the reference transistor shown in fig 5 and col 12 lines 36-53 discloses comparison in the second domain).


	Allowable Subject Matter
Claims 3, 5, 6, 8, 13-15, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the prior art of record taken alone or in combination fail to teach or suggest a current monitor circuit comprising: including an adjustable current source that applies a reference current to the reference transistor to generate an adjustable Vds of the reference transistor in combination with the other limitations of the claim. 

Regarding claim 5, the prior art of record taken alone or in combination fail to teach or suggest a current monitor circuit comprising: wherein the sensing circuitry includes: a switched capacitor circuit configured to sample a drain-to-source voltage (Vds) of the sense transistor; an error amplifier disposed in the second voltage domain and configured to adjust a current of a reference transistor to match a Vds of the reference transistor to the Vds of the sense transistor; and comparison circuitry configured to determine if the current of the reference transistor is greater than or less than the specified current in combination with the other limitations of the claim.
Claim 6 is also objected to as they depend on claim 5. 

Regarding claim 8, the prior art of record taken alone or in combination fail to teach or suggest a current monitor circuit comprising: wherein the sense transistor is a segmented transistor comprised of different transistor segments weighted by size and the different transistor segments are activated independently in combination with the other limitations of the claim.

Regarding claim 13, the prior art of record taken alone or in combination fail to teach or suggest an electronic circuit breaker (ECB) circuit comprising:  isolation capacitors disposed in the first voltage domain; a first transconductance amplifier disposed in the second voltage domain to receive the sampled Vds of the switch transistor from the isolation capacitors; and a second transconductance amplifier disposed in the second voltage domain to receive the Vds of the reference transistor; and wherein the comparison circuitry includes: a differential amplifier including a first input operatively coupled to the first transconductance amplifier, a second input 


Regarding claim 14, the prior art of record taken alone or in combination fail to teach or suggest an electronic circuit breaker (ECB) circuit comprising:  wherein the switched capacitor circuit includes: a first pair of sampling capacitors disposed in the first voltage domain that sample the Vds of the switch transistor; a second pair of sampling capacitors disposed in the second voltage domain that sample the Vds of the reference transistor; wherein the comparison circuitry includes: a differential amplifier including includes a differential input coupled to the first and second pair of sampling capacitors, and a differential output; and a comparator circuit coupled to the differential output of the differential amplifier in combination with the other limitations of the claim.

Regarding claim 15, the prior art of record taken alone or in combination fail to teach or suggest an electronic circuit breaker (ECB) circuit comprising:  including a programmable current source that applies a reference current to the reference transistor to generate an adjustable Vds of the reference transistor; and wherein the switch transistor is a segmented transistor comprised of different transistor segments weighted by size and activation of the different transistor segments is programmable in combination with the other limitations of the claim.

Regarding claim 19, the prior art of record taken alone or in combination fail to teach or suggest a method of controlling operation of an electronic circuit breaker (ECB) circuit, the method comprising: including: sampling the Vds of the switch capacitor onto isolation capacitors disposed in the first voltage domain; applying the sampled Vds to a first transconductance amplifier disposed in the second voltage domain; applying the Vds of the reference transistor to a second transconductance amplifier disposed in the second voltage domain; applying the outputs of the first and second transconductance amplifiers to a differential input of a differential amplifier to generate a differential output voltage representative of a difference between the Vds of the switch capacitor and the Vds of the reference transistor; and deactivating the switch transistor when the differential output voltage indicates the Vds of the switch transistor is greater than the Vds of the reference transistor in combination with the other limitations of the claim.

Regarding claim 20, the prior art of record taken alone or in combination fail to teach or suggest a method of controlling operation of an electronic circuit breaker (ECB) circuit, the method comprising: including sampling the Vds of the switch transistor onto a first pair of sampling capacitors disposed in the first voltage domain; sampling the Vds of the reference transistor onto a second pair of sampling capacitors disposed in the second voltage domain; applying the sampled Vds of the first pair of sampling capacitors and the sampled Vds of the second pair of sampling capacitors to a differential input of a differential amplifier to generate a differential output voltage representative of a difference between the Vds of the switch capacitor and the Vds of the reference transistor; and deactivating the switch transistor when the differential output voltage indicates the Vds of the switch transistor is greater than the Vds of the reference transistor in combination with the other limitations of the claim.


Prior Art


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chauhan et al (USPGPub 20180123578): discloses current sensing with separate system.

Raimar et al (USPGpub 20200059212): discloses offset addition for transistors. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868